 In the Matter of DORSEY TRAILERS, INC.andINTERNATIONAL UNION7UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, LOCAL 773, C. 1. O.Case No. 15-C-1315.-Decided November 02, 1948DECISIONANDORDEROn September 10, 1947, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.'He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those allegations.There-after the Respondent and the Union filed exceptions to the Inter-mediate Report and supporting briefs.The Respondent's requestfor oral argument is hereby denied, because the record and briefs, inour opinion, adequately present the issues and positions of the parties.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, except insofar as they are inconsistentwith the Decision and Order herein.1. It is undisputed that Boutwell, a union steward, was given a3-day disciplinary lay-off in January 1946 for attending to a grievanceon company time, arising out of Respondent's failure to pay the con-tract premium rate for holiday work.The Trial Examiner foundthat Boutwell's conduct was in accordance with the collective bargain-I The provisions of Section 8 (1) and(3) of the National Labor RelationsAct, whichthe Trial Examiner found were violated,are continued in Section 8 (a) (1) and 8 (a) (3)of the Act,as amendedby theLabor Management RelationsAct, 1947.80 N. L.R. B., No. 89.478 DORSEY TRAILERS, INC.479ing agreement, but recommended dismissal of that allegation of thecomplaint, on the ground that Boutwell had failed to utilize thegrievance machinery of the contract to protest his lay-off.We agreethat this allegation should be dismissed, but for differentreasons.Contrary to the Trial Examiner, we do not find that Boutwell's con-duct was in accordance with and protected by the contract.Under itsterms, Boutwell, as a union steward, was privileged to use companytime for union business only in connection with Step 1 of the griev-ance machinery? It is clear from the record that Boutwell left hisdepartment without the permission of his foreman in connection witha dispute which had not yet reached the first step of thegrievanceprocedure .3We accordingly find that the Respondent was privilegedto discipline Boutwell for his unauthorized use of company time forunionbusiness, and shall dismiss that allegation of the complaint.2.The Trial Examiner found, and we agree, that in May 1946, theRespondent locked out its employees for 4 days to penalize them forengagingin a short spontaneous strike arising over the disciplinaryaction of the Respondent against employee Robbinsfor violating ano-smoking rule.However, the Trial Examiner recommended thatthis allegation of the complaint be dismissed, because the "Union didnot see fit to exhaust its remedies under [the grievance and arbitrationprovisions] of the contract."We do notagreewith the Trial Exam-iner'srecommendation.It isaxiomaticthat employees' right to strike is guaranteed andprotected by the Act and that employers are enjoined from penalizingemployees for exercising that right, unless the strike itself be viola-tive of the Act or the collective bargaining agreement. In the instantcase,the contract then in effect didnotcontain a no-strikeclause,although it did provide for a grievance procedure.The strike waslawful in all other respects.We accordingly find that the employeeswere discriminatorily locked out by the Respondent for 4 days inviolation of Section 8 (3) and (1) of the Act and that it will effectu-2 Supplement1, Art. 3 of the1945 contract provides as follows :The Companyagrees to pay committeemen at their regular straight time rate forthe handlingof grievancesin thefirst step of the grievance procedure.The amountof time that may be used by a Committeeman for this purpose shall not exceed onehour per dayaveragedoverthe week withthe understandingthat thisprivilege willnot be abused,and that committeemen will devote such time to the prompt handlingof legitimate grievances.[Italics supplied.]Step 1 : Anyemployee or group of employees having a grievance shall present thegrievanceto the foreman, with or without theDepartment Committeeman at the em-ployee's option.If the Committeeman is requested by the employee,such request shallbe made knownto the foreman ;the foreman will then get the Committeeman and he willnegotiatewith the foremanin an attempt to adjust the matter satisfactorily. If thegrievance is not adjusted satisfactorily with the foreman,it shall be reduced to writingon forms providedby the Companyand signed by the employee involved, the Committee-man and the foreman. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDate the policies of the Act, as ordered below, to award back pay to thelocked-out employees for the period in question.4We emphasize, however, that we, no less than our dissenting col-league,Member Gray, recognize the legaland moralobligation ofparties to abide by the terms of a collective agreement. Indeed, thisview has been the basisof a lineof Boardcasesdenying relief toemployees who violatean agreementnot to strike.5Our differencewith the dissentergoesto the question of whether this strike was infact violative of the agreement.The view of the dissent that theemployees violated their agreement by resorting to strike action in-stead of first using the grievance procedure of the contract, is basedon the premise, here advanced for the first time, that a provision forgrievance procedure in a contract includes an "implied covenant" notto strike.We do notagree.A grievance procedure is designed, ofcourse, to afford the employees a peaceful avenue for attempting tosettle disputes with employers.In practice, generally, it operates asan effective deterrent of strikes.It is indeed regrettable that the em-ployees here involved elected to resort to strike action.But the factthat the grievance procedure did not have the desired effect in theinstant case is no reason to conclude that the employees as a matter oflaw had no right to strike.The entire scheme of statutory collectivebargaining contemplated by the Act was designed to eliminate strikesand industrial unrest, but the Congress nevertheless specifically pre-served and protected the right to strike.6It is well recognized that the right to strike may be waived througha no-strike clause in the collective bargain.We have no reluctancein denying the protection of the Act to employees who strike in the faceof such a commitment.But we are unwilling to visit this extremepenalty upon employees and thereby deprive them of a right guaran-teed by the Act, in the absence of a clear showing of such a waiver bythem.We find no waiver in this case.Admittedly, the 1945 contractdid not contain a no-strike clause; no showing was made that the em-ployees agreed or intended that disputes would be resolvedonly*Member Murdockwould not award back pay to the employees for this period becausethe Union,acting in their behalf,not only admitted that they were "in the wrong" butagreed with the Respondent that the 4-day lay-off was a reasonable penalty. In effect,the grievance over the Respondent's proposal to impose a 2-week lay-off was thus settledthrough collective bargaining.MemberMurdock believes,therefore,that the policiesof the Act would be better served by leaving the situation undisturbed.He agrees, how-ever with the majority's conclusion that the contract in effect at the time of this strikedid not contain a no-strike clause,express or implied.5Matter of Scullin SteelCo , 65 N. L. R. B.1294 ;Matter of Joseph DysoncESons,72N. L R B 445;Matterof FafnirBearingCo.,73 N. L.R B. 1008.See also N.L. if. B.v. Sands Mfg.Co, 306 U. S. 332.6Section 13 of the Act provides:"Nothing in this Act, shall be construed so as either tointerfere with or impede or diminish in any way the right to strike,or to affect the limita-tions or qualifications on that right." DORSEY TRAILERS, INC.481through the grievance procedure.To suggest that a grievance proce-dure in a contract also constitutesa no-strike commitment is to ignorethe real and practical aspects of collective bargaining as developedover the years.Traditionally, grievanceclauses aredemanded bythe bargaining agent for the benefit of employees, and no-strike pro-visionsby the employer for its own protection.That these two typesof clauses,when not used jointly, have a different and distinctmeaningin the field of industrial relations, and that this was understood bythe parties hereto, is established by the very record in this case.The1945 contract contained only the grievance provisions, while the 1946contract contained in addition a no-strike clause, to be discussed below.We are unprepared to say that the inclusion of the no-strike clausewas mere surplusage.?On the contrary, we believe that it establisheda definite and new obligation on the employees, which was not in thefirst contract and may well have been thequid pro quofor the grantof union security by the Respondent in the 1946 contract.83.The Trial Examiner found, and we agree, that under the circum-stances set forth below, the Respondent did not discriminatorily lockout the night shift on the evening of November 19, 1946.As fully set forth in the Intermediate Report, a disputearose be-tween the Union and the Respondent as to whether, under the termsof their agreement, employee Hudson, as well as others,9 should bepaid immediately the contract rate for the new job classification towhich he had been promoted.The Union unsuccessfully processedthe Hudson grievance through all four steps of the grievance proce-dure, as required by the contract.On the afternoon of November 19,1946, the Union held a meeting to consider strike action on the Hud-son grievance.The night shift met at about 2 p. in., and after votingto strike, decided to continue the meeting so that the day shift couldattend and participate in the vote.At about 3: 15 p. m., Union Pres-ident Nevels notified the Respondent that the night shift was being7A recent survey of some 1,300 collective bargaining agreements shows that practicallyall such agreements contain grievance procedures,while only 80 percent also contain no-strike clausesSee 22 L R R M 283.8We are unable to agree withMember Graythat the holding of the Supreme Court inN. L. R B. v.Sands Manufacturing Company,306 U. S.332, supports his view. In theSandscase the employees struck to compel the employer to violate theexpressterms oftheir contract. leaving the employer with "no alternative but to operate the plant in theway the men dictated,in the teeth of the agreement,or keep it closed entirely,or have astrike "(306 U S,at p 343)In the present case, however,the employees were seek-ing not to change the terms of the contract,but merely to compel the Respondent torecognize the validity of their grievanceAs the grievance itself involved no demand in-consistent with the substantive terms of the contract and as this contract did not explicitlyretrict the employees'right to strike, their refusal to work did not constitute a "repudia-tion" of their agreement,within the meaning of theSandscase.9The evidence is uncontradicted that there were some 75 to 100 employees affected bythe Hudson grievance. which was brought as a test case. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld over because of this meeting and would report for work at 6 p. m.,2 hours later than the usual reporting time.Resolving a conflict in testimony, the Trial Examiner found, as dowe, that Prescott, the Respondent's superintendent, advised Nevelsthat because the men would not report at the regular time, the plantwould be closed that night, but that the men could report the nextday.The combined shifts then voted, 148 to 119,notto strike.DespitePrescott'smessage,Nevels instructed the night shift to report forwork at 6 p. m., to demand 2 hours' reporting pay if they were notpermitted to work, and if this demand was not granted, then to picketthe plant.When the night shift arived at the plant, they found that the gateswere closed.Prescott spoke to the men and told them that he hadinformed Nevels there would be no work that night, and that he wassurprised the men did not get his message.A request was made for2 hours' reporting pay, and Prescott replied that he could not give animmediate answer. In protest, pickets were immediately placedaround the plant.On the following morning, November 20, the dayshift, instead of reporting for work at the plant, joined the picket line.The picketing continued until November 26, when all employees aban-doned their concerted activity and unconditionally offered to returnto work.We agree with the Trial Examiner that there was economic justifica-tion for the Respondent's decision, of which the Union had advancenotice, to call off the night shift on the afternoon of November 19rather than operate it on a part-time basis to suit the Union's con-venience.We also find on the basis of the entire record that, at leastfrom November 20 to November 26, the employees were engaged in aneconomic strike and wilfully abstained from working.We furtherfind, as did the Trial Examiner, that the immediate cause of the strikewas the Respondent's failure to grant the 2 hours' reporting pay onNovember 19, and not the Hudson grievance over which the men hadvoted not to strike.4.The Trial Examiner found, and we agree, that inasmuch as theemployees struck over the reporting pay dispute without first exhaust-ing the grievance procedure, the strike was violative of the terms ofthe 1946 collective bargaining agreement 10However, the Trial Ex-aminer further found that the Respondent had previously breachedthe agreement by its substantive disposition of the Hudson grievanceand concluded, in effect, that such breach constituted legal justification10 Clause 18d of the agreement is as follows :The Union agrees that it will not cause nor sanction any slow down or workstoppage before the grievance machinery has been exhausted. DORSEY TRAILERS, INC.483for the employees' subsequent breach of the no-strike clause.Whetherthe Respondent violated the contract in connection with the Hudsongrievance, is indeed a close question which we are not called upon todecide.It was not the Hudson matter, but intervening events, thatcausedthe strike.Therefore, in our opinion, the former could notexcuse the employees from honoring their no-strike commitment.Weare not here required to, nor do we, decide whether a different resultwould obtain had the strike actually been caused by the employer'sprior breach of the collective agreement.5.The Trial Examiner found that the delay in reopening theplant from November 26, when the employees offered to return towork unconditionally, to January 6, was due to economic reasonsand therefore not unlawful, but that the failure on January 6 toreinstate the three union officers, Nevels, Logan, and Boutwell, be-cause of their leadership in the strike was in violation of the Act.We agree with the Trial Examiner's conclusions, but only for thefollowing reasons :Unlike the Trial Examiner, we deem it immaterial whether theRespondent delayed opening the plant for economic reasons or todiscipline the employees for striking, because of our finding thatthe strike was violative of the contract.Such a strike constitutes aform of unprotected activity; consequently the Respondent's delayin reopening the plant could not here be the basis of an unfair laborpractice.While it is also true, as the Respondent argues, that ithad the legal right to discharge any or all of the strikers becausethey struck in violation of the contract, we do not believe that sucha defense is now available to the Respondent respecting its refusalto reinstate Nevels, Logan, and Boutwell on January 6.The employee status of strikers, within the meaning of the Act,is not automatically severed because a strike is in violation of theiragreement; but such status may be terminated by affirmative andtimely action of their employer."However, after the abandonmentof the strike in the instant case, the Respondent did not seek to dis-charge the complainants because of their leadership in the strike,but instead at all times material treated them as employees tempo-rarily unemployed for lack of work.Thus, in response to the strikers'unconditional offer to return to work on November 26, the Respondent,without qualification or exception, stated that it was "unable to putthe men to work and resume operations" at that time because ofcertain temporary conditions.About a month later, on December 30,the Respondent announced that the plant would reopen on January 6,I'Matterof FafnirBearing Co.,73 N. L. R. B. 1008.817319-49-vol. 80-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotifying some 100 employees to report for work on that date.Atthe same time, the Respondent mailed to these individual complain-ants cards, reading :DEAR Sm : While it is proposed that operations will be resumedon Monday, January 6th, materials are not available in sufficientquantities to resume full production schedule. In view of thisfact, you should not report to work unless you receive noticeto do so.Notwithstanding such an implied acknowledgment by the Respond-ent that the complainants were not disqualified for employment byreason of their strike activity and such specific recognition of theircontinuing employee status, which was at least equivalent to that ofa temporary laid-off employee, these complainants were never recalledfor work.At the hearing, the Respondent did not seek to justifyits refusal to reemploy the complainants on the ground of lack ofwork, but asserted for the first time that they were not recalledbecause of their leadership in the strike.Under all the circumstances, we are convinced that the Respondentby its own actions had condoned the complainants' breach of theircontractual obligations and waived the right to discharge or refuseto reinstate such persons because of the character of the strike.12Accordingly we find, as did the Trial Examiner, that the Respondentrefused to reinstate the complainants on January 6 and thereafterbecause of their leadership in the strike, in violation of Section 8 (3)of the Act.6.The Trial Examiner found that the record failed to establishthat the Union on and after November 22, 1946, was the duly desig-nated representative of a majority of employees in the appropriateunit and for that reason dismissed the refusal-to-bargain allegationof the complaint.We do not agree.On May 16, 1945, pursuant to the results of a Board election, theUnion was certified as the statutory representative.On September17, the parties entered into a 1-year contract, containing no unionsecurity provision.Following the expiration of this contract, onSeptember 26, 1946, the parties executed a second contract for a yearterm, containing a union security provision.Beginning November22, 1946, the Respondent, without questioning the Union's majority,refused to bargain with the Union because the strike was violative ofthe agreement.Contrary to the Trial Examiner, we believe that theUnion's certification was still effective on and after November 22,1946, even though it was then about a year and a half old. It is well12Matter of Fafnir Bearing Co., supra DORSEY TRAILERS, INC.485settled that such certification clothed the Union with status as exclu-sive bargaining agent, and that "under general principles and for thepurposes of practical administration of the Act, such status is pre-sumed to continue until shown to have ceased or until such time ascircumstances arise which indicate that the presumption no longerholds true." 13Nor do we agree with the Trial Examiner that the record warrantsa finding that the Union's presumptive majority should not be givencontinued effect.The circumstances relied upon by the Trial Exam-iner do not provide sufficient reason to believe that a majority of theemployees had repudiated the Union at times here material.On thecontrary, there is affirmative evidence that substantially all employeeswere members of the Union at the time of the strike 14Moreover,less than 2 months before the strike, on September 26, 1946, when thesecond contract with the Union was executed, the Respondent itselfin effect conceded that the Union still had a majority.15 Indeed,under established Board precedent, this contract would normally beregarded as a bar to a representation proceeding arising at the time ofthe strike and would therefore necessarily preserve the Union's major-ity status as of that time.16Under all the circumstances, we find, contrary to the Trial Exam-iner, that on November 22, 1946, and at all times thereafter, the Unionrepresented a majority of all the Respondent's employees in the unitheretofore, in the prior consent election proceeding, and herein foundappropriate for the purposes of collective bargaining.177.The Respondent concedes that on November 22, 1946, and at alltimes thereafter, it has refused to bargain collectively with the Union,contending that this was justified because the strike was in violationof the contract.On November 22, during the life of the strike heretofore found tohave been violative of the contract, the Union requested the Respond-ent to bargain in order to "settle the strike," as found by the Trial13Matter of Bethlehem Steel Company,73 N. L R B. 277, involving a certification 21months old at the time of the refusal to bargain.14While we do not give controlling significance to this evidence standing alone, becauseof the union security provision in the contract,we do not agree with the Trial Examinerthat theMcGoughcase(58 N. L.R B 849)is here apposite,as it involved a factual situa-tion entirely different from the one in the instant case15With respect to the Respondent's increase in personnel between the date of the certifica-tion and the strike, mentioned by the Trial Examiner,it is noted that no showing was madethat this expansion occurred after the second contract was executed.19See, i e,Matter of Reed Roller Bit Co ,72 N. L. R B 927.17The unit hereby found appropriate consists of all the employees of the Respondent'splant at Elba, Alabama,excluding plant guards,watchmen,sales and collection personnel,clerical employees,and supervisors. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer."'Under the holding in theReedcase,19 we agree with theRespondent that it wasthenunder no obligation to bargain with theUnion concerning the settlement or cause of the wrongful strike.However,this does not mean that wrongful strike action by theemployees extinguished permanently the employer's statutory obliga-tion to bargain,but rather that such obligation to bargain,at leastwith respect to the settlement or causes of the strike itself, was merelysuspended during the life of the wrongful strike. In our opinion, thepolicies of the Act impel the conclusion that the obligation to bargainmay again become operative as soon as the employees correct theirwrongful action.In the instant case,on November 26, 1946, the employees abandonedtheir wrongful strike and offeredunconditionallyto return to work.While their actual reinstatement was temporarily delayed admittedlyfor economic reasons, their status as employees,as found above, re-mained unimpaired.In these circumstances, we find that at all timesafter November 26 the Respondent was obligated to bargain,uponrequest,with the Union.The record shows that after November 26,the first request to bargain by the Union was made on December 31,1946,when the Union sought to bargain with respect to the grievancesof Nevels, Boutwell, and Logan, and the Respondent unequivocallyrefused.We accordingly find that the Respondent,by refusingon and afterDecember 31,1946,to bargain collectively with the Union as theexclusive representative of the employees in the appropriate unit,violated Section 8(5) of the Act.To remedy this violation, we findin accordance with established practice,that the policies of the Actcan only be effectuated by requiring the Respondent to bargain collec-tively with the Union,and we shall so order.8.The Examiner found, and we agree, that Respondent violatedthe Act by its participation in the assault on a union representative.The events leading to this assault are accurately set forth in theIntermediate Report.The Respondent offered no evidence in defenseof this action,except to state that the men whom the Respondent'sassistant superintendent hired to do the beating were employees ofirresponsible character.A more flagrant violation of the Act wouldbe difficult to find.18No exception was taken to this factual finding and the record fails to indicate that theUnion sought to bargain on any matter other than the strike.19Matter of Charles E. Reed &Co., 76 N. L. R. B. 548 (Chairman Herzog not participat-ing). DORSEY TRAILERS, INC.487Additional Conclusions of Law1.All the Respondent's employees at Elba, Alabama, excludingplant guards, watchmen, sales and collection personnel, clerical em-ployees and supervisors, constitute a unit appropriate for the purposeof collective bargaining, within the meaning of Section 9 (b) of theAct.2. International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 773, affiliated with theC. I. 0., was on November 22, 1946, and at all times thereafter hasbeen, and now is, the exclusive representative of the Respondent'semployees in said unit for the purpose of collective bargaining, withinthe meaning of Section 9 (a) of the Act.3.By refusing on December 31, 1946, and at all times thereafter,to bargain collectively with International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, Local 773,affiliated with the C. I. 0., as the exclusive representative of its em-ployees in the appropriate unit, the Respondent has engaged in andis engaging in an unfair labor practice, within the meaning of Section8 (5) of the Act.4.The aforesaid unfair labor practice is an unfair labor practiceaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDER 20Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Dorsey Trailers, Inc., andits officers, agents, successors and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, Local 773, C. I. 0., by laying off, discharging or refusingto reinstate any of its employees, or in any other manner discriminat-ing in regard to their hire and tenure of employment or any term orcondition of their employment;(b)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 773, C. I. 0., as the exclusive representative of all theRespondent's employees at Elba, Alabama, excluding plant guards,watchmen, sales and collection personnel, clerical employees, andsupervisors;10For the reasonsstatedin footnote4 supra,MemberMurdockdoes not concur inparagraph 2 (c) of this Order. 488DECISIONS OF NATIONALLABOR RELATIONS BOARD(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,Local 773, C. I. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Jim Nevels, Ben Logan, and Leavy Boutwellimmediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges;(b)Make whole Jim Nevels, Ben Logan, and Leavy Boutwell forany loss of pay they may have suffered byreasonof Respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount that he would normally have earnedas wages during the period from January 6, 1947, to the date ofRespondent's offer of reinstatement, less his net earnings during saidperiod;(c)Make whole the employees locked out on or about May 7, 1946,for any loss of pay they may have suffered by reason of Respondent'sdiscrimination, by payment to each of them ofa sumof money equalto the amount which he normally would have earned aswages duringthe 4-day period of the lock-out, lesshis net earnings during saidperiod;(d)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, Local 773, C. I. 0., as the exclusive representative of allits employees in the aforesaid appropriate unit with respectto ratesof pay, wages, hours of employment, and other conditions of em-ployment, and, if an understanding is reached, embody such under-standing in a signed agreement;(e)Post at its plant at Elba, Alabama, copies of the notice attachedhereto and marked "Appendix A." 2' Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintained'In the event that this Order is enforced by decree of a United States Court ofAppeals, there shall be inserted in the notice,before the words : "A DECISION ANDORDER"the words:"A DECREE OF THE UNITED STATES COURT OF APPEALSENFORCING." DORSEY TRAILERS, INC.489by it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(f)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent discriminatorily laid off Leavy Boutwell onJanuary 2, 1946, discriminatorily locked out its employees on Novem-ber 19, 1946, and discriminatorily discharged John Henry Stephenson February 3, 1947, be, and it hereby is, dismissed.MEMBER HOUSTON,dissenting in part :I concur in so much of the decision in this case which finds thatthe Respondent violated Section 8 (a) (3) of the Act by lockingout all its employees in May 1946 and by refusing to reinstate thethree named complainants on January 6, 1947, and Section 8 (a) (5)by refusing to bargain with the Union. I must note, however, mydisagreement with the construction placed by my colleagues uponthe evidence adduced in respect to the issue as to whether the Unionviolated its contract in striking on the evening of November 19, 1946,and thereafter.In this connection, I am convinced that the strikewas substantially caused by the Hudson grievance rather than byany controversy over the Respondent's refusal to grant call-in pay.This being so, and without regard to whether the Respondent com-mitted any breach of its contract, I would find that the strike did notviolate the agreement and, consequently, must be considered as legiti-mate concerted activity entitling the participants to protection underthe Act.MEMBER GRAY, dissenting in part :Employee Robbins was discharged for smoking in violation of aCompany rule. In effect at the time was a collective bargainingagreement covering the items customarily contained in such contracts,including detailed grievance and arbitration provisions and a reserva-tion to the Employer of the right to discharge "for proper cause" 22with certain limitations not here material.The contract did notcontain any express provisions barring work stoppages during itsterm. Instead of carrying the matter of Robbins' discharge throughthe grievance procedure, the employees struck. (There is no claim21Article 9. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Robbins' discharge was effected for discriminatory reasons, orthat it was not a proper subject for grievance proceedings under thecontract.),The Respondent was of the opinion that the strike con-stituted a breach of the contract, whereupon it imposed a lay-offpenalty of 2 weeks on all employees.However, after conferring withunion representatives, the Respondent agreed to reduce the penaltyto 4 days. The Union accepted this modification, taking no furtheraction on the matter through the grievance machinery or otherwise.The majority of the Board finds that the employees did not breachthe contract by engaging in the afore-mentioned strike; and theyconclude that the imposition of the penalty for such work stoppageconstituted a discriminatory lock-out within the meaning of Section8 (1) and (3) of the Act. I am unable to accept the constructionof the contract upon which the majority's conclusion is founded.Parties must assume responsibility for all their undertakings undera contract.Neither party may, in good conscience, or as a matter oflaw, abide by only those parts of a contract which it chooses to observe.Conversely, neither party may destroy or impair the right of theother party to a full enjoyment of the contract.The principal pur-pose of a collective bargaining agreement is, as the Supreme Courthas stated, to stabilize labor relations and to prevent, through col-lective bargaining, strikes and industrial strife.23Labor and manage-ment clearly manifest a desire to avoid the consequences of sucheconomic strife, where, as in the instant case, they prescribe grievanceand arbitration machinery for the orderly disposition of differencesarising between them.Both parties have a stake in these provisions;and even though the contract in question does not expressly barwork-stoppages, it may reasonably be implied that each party hasundertaken to comply with these procedures rather than use economicpressure to settle questions arising under the contract.As the TexasCourt stated inHarper v. Local Union No. 520, I. B. E.W., 48 S. W.(2d) 1033,1040-1041:... its (the collective agreement) very purpose and object wasto prescribe terms under which the members of the union wouldwork and the contractors would employ. It was, therefore, wethink a necessarily implied term of the agreement that theunion, its officers and members, would collectively abide by theterms of the agreement, and would not collectively or as an organi-zation exercise any right or do any act it or they might otherwiselawfully exercise or do, which was in conflict with any terms ofthe agreement; and that the union would enforce the contract11H. J. Heinz Co. V. N. L. R. B, 311U. S. 514, 524. DORSEY TRAILERS, INC.491to the extent of its powers over its members under its constitu-tion and by-laws.Clearly, we think, what the contractors werebargaining for, and what they obtained under the agreement, wasfreedom from industrial dispute, strike, or collective adverseaction on the part of the union, its officers, and its members duringthe term covered by the agreement.The Supreme Court itself has held, in effect, that collective bargain-ing agreements contain animpliedcovenant to render service uponthe terms prescribed.Thus, in theSandscase 24 the contract in ques-tion did not contain a no-strike clause ; on the contrary, it specificallyreserved the right to strike.A dispute arose between the partiesduring which the contracting union insisted that the employer operateits plant in a manner different from that set forth in their contract.The Union advised the Employer to cease operations unless theEmployer would accept the Union's conditions.On the other hand,if the Employer would attempt to operate without acceding to theUnion's terms, a strike inevitably confronted it.The Employer there-upon shut down temporarily, and upon resuming operations it hirednew employees to replace the jobs formerly occupied by the employeesrepresented by the Union.The Employer was thereafter charged,and found by the Board, to have discriminatorily locked out theUnion employees.The Supreme Court reversed the Board's findingand held, instead, that by refusing to work in accordance with theircontract, the Union employees breached their agreement and that theAct did not prohibit the Employer from discharging them for suchrepudiation.By striking in the present case the employees also embarked on acourse of unilateral action, as the employees did in theSandscase,rather than pursue the procedures established by the parties andincluded in their agreement.This resort to a work-stoppage was, inmy opinion, the very conduct which the contract was intended toavoid, and by so conducting themselves the strikers deprived theRespondent of the substantial contract right of having disputes peace-fully resolved.An agreement providing for the settlement of disputesby grievance and arbitration procedure is not a license to use suchmachinery merely when it be convenient to do so.Rather, it is acovenant binding on Employer and employees alike, which, in thiscase, the employees failed to respect.I conclude that the strike in this case constituted a breach ofcontract and, therefore, did not constitute a protected concertedactivity under the Act.Accordingly, I would find that the Respondent"N. L. R. B. v. Sands Mfg.Co., 306 U. S. 332. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitted no unfair labor practices by disciplining the employees fortheir own unlawful conduct.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONALUNION UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IM-PLEMENT WORKERS OF AMERICA, LOCAL 773,C.I.0.,or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Jim NevelsBen LoganLeavy BoutwellWE WILL MAKE whole the employees locked out for 4 days onor about May 7, 1946, for any loss of pay suffered as a result of thediscriminatory lock-out.WE WILL BARGAIN collectively upon request with INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, Local 773, C. I. O. as the exclusiverepresentative of all our employees in the bargaining unit de-scribed herein, with respect to rates of pay, hours of employmentor other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is :All the Respondent's employees at Elba, Alabama, excludingplant guards, watchmen, sales and collection personnel, clericalemployees, and supervisors.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not DORSEY TRAILERS, INC.493discriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.DORSEY TRAILERS, INC.,Employer.Dated----------------------By---------------------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. T. Lowry Whittaker,for the Board.Mr. Bently Byrnes,of New Orleans, La., andMr. J. C. Fleming,of Elba, Ala.,for the respondent.Mr. Thomas S. Adair,ofMontgomery, Ala., andMr. James P. Harden,ofAtlanta, Ga., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, Local 773,C. I. 0., herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Acting Regional Director for the Fifteenth Region (NewOrleans, Louisiana), issued its complaint dated April 25, 1947, against DorseyTrailers, Inc., herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and notice of hearing were duly served on the respondent and theUnion.With respect to the unfair labor practices, the complaint, as amended, at thehearing,' alleges in substance (1) that the respondent on or about May 7, 1946,and on or about November 19, 1946, closed its doors, refused work to and lockedout its employees; (2) that the respondent refused and failed to reinstate JimNevels, Ben Logan and Leavy Boutwell,' on or about December 30, 1946; (3)that the respondent on or about February 3, 1947, discharged John HenryStephens; (4) that the respondent from on or about January 1, 1946, laid offLeavy Boutwell for 3 days; (5) that the respondent locked out its employees,laid off said Boutwell, discharged said Stephens, and failed and refused toreinstate said Nevels, Logan, Boutwell and Stephens, because of their member-'Counsel for the Board moved to amend the complaint so as to allege the lock-outof employees on May 7, 1946, and the lay-off of Leavy Boutwell on January 1, 1946.The motion was granted over the respondent's objection.2The complaint incorrectly shows Boutwell's given name as Levy. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDship in and activities on behalf of the Union and because of their concertedactivities; (6) that on about May 11, 1945, September 26, 1946, and November 22,1946, and at all times thereafter, a majority of the employees in an allegedappropriate unit designated and selected the Union as their representative forthe purposes of collective bargaining; (7) that the respondent on or aboutNovember 22, 1946, and at all times thereafter, has failed and refused to recog-nize and to bargain collectively with the Union as the exclusive representativeof its employees in the alleged appropriate unit; and (8) that by these acts,and from on or about November 19, 1946, by other specified activities hostile tothe Union, the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On or about May 16, 1947, the respondent filed an answer wherein it admittedcertain allegations of the complaint as to the nature and extent of its business,but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Elba, Alabama,' from June 2 toJune 17, inclusive, before the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner.The Board, the respondent and the Union were eachrepresented by counsel, and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the conclusion of the evidencecounsel for the Board moved to amend the complaint to conform to the proofas to non-substantive matters.The motion was granted over the respondent'sobjection.At the conclusion of the hearing, counsel for the Board, the respondent and theUnion presented oral argument before the undersigned.All parties were affordedan opportunity to file briefs and/or proposed findings of fact and conclusions oflaw.The respondent and the Union have filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondentis anAlabama corporation 4 with its principal office and plantlocated at Elba, Alabama, where it is engaged in the manufacture of trailers forautomobiles and trucks.In the course and conduct of its business, the respondent during the yearimmediately preceding the date of the complaint herein purchased fabricatedsteel, lumber, brakes, lights and other supplies and equipment worth in excessof $2,000,000, of which value approximately 70 percent was shipped to its saidplant from points outside the State of Alabama ; and manufactured and soldtrailers worth in excess of $2,000,000, of which value approximately 70 percentwas transported from said plant to points outside the State of Alabama.aUpon motion of counsel for the Union,the bearing was held for 1 day, June 12, atDothan, Alabama.4 The corporation was organized on or about March 31, 1946. Prior to that date therespondent was known as Dorsey Brothers or Dorsey Brothers Trailer Works.For thepurpose of this report both companies will be referred to as the respondent,since theissues in the case do not require that they be distinguished. DORSEY TRAILERS, INC.II. THE ORGANIZATION INVOLVED495InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America,Local 773, C. I. 0., is alabor organization which admits tomembership employees of the respondent.III. THE UNFAIR.LABOR PRACTICESA. BackgroundOn about April 27, 1945, the respondent and the Union enteredinto an agree-ment for a consent election.Pursuant to said agreement an election was con-ducted by the Board on May 11, 1945. In this election 128 employees voted forand 50 employees voted against the Union; and on the basis of this tally theBoard on or about May 16, 1945, certified the Union as the exclusive representa-tive of all employees in the appropriate unit for the purposes of collective bar-gaining.Thereafter and on or about September 17, 1945, the respondent and theUnion entered into a collective bargaining contract.This contract containedgrievance procedure, including an arbitrationclause.During July 1946, negotiations between the respondent and the Union for anew contract broke down and the Union on about July 31, 1946, filed a notice ofintention to strike with the United States Department of Labor.One of thequestionsupon whichan impassewas reached was arbitration.The Uniondemanded the same ora similararbitration clause as that contained in the 1945contract .5Such an arbitration clause was not acceptable to the respondent.However, the respondentin itscounter-proposals to the Union submitted twoarbitration clauses which among other things provided, in substance, that thearbitrator'sdecisionbe final unless appealed within a specified time "to aCourt of competent jurisdiction" and thatall costsof arbitration be paid by theparty desiring arbitration.Both of these arbitration clauses were rejected bythe Union.The Union and the respondent finally entered into a contract dated September26, 1946.This contract contains a union shop clause and provides for check-offof Union dues. It does not provide for arbitrationunlessboth partiesagree toarbitrate.The contract contains a conditional no-strikeclause asfollows :The Union agrees that it will not cause nor sanction any slow-down orwork stoppage before the Grievance machinery has been exhausted.B. The alleged discriminatory lay-off of BoutwellOn January 1, 1946, some four or five employees worked on a construction jobfor the respondent. For this work they were paid on a straight time basis, havingsigned waivers of the provision in the contract calling for time and one-half for6 The arbitration clause in the 1945 contract provided that the arbitrator's decisionbe final and binding on the parties and further provided that all costs of arbitrationbe shared equally between the Union and the respondent.The contract also contains the following clause :At the ratification meeting, the Union agrees that the no-strike, no stoppage, norestriction of work clause shall be adopted as a by-law of the Local.It is undisputed that the Union did not adopt such a clause as a by-law at the meetingcalled to ratify the contract.Such a clause was adopted as a by-law, however, inJanuary 1947. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDholiday work.?During the morning of the following day, Leavy Boutwell, chair-man of the Union's shop or bargaining committee, spoke to the employees involvedconcerning the possibility of filing a grievance for non-payment of the overtimerate.Their discussion of this matter was protracted and occurred during work-ing hours.Thereafter Boutwell discussed the grievance with his foreman,Wallace Belcher.For this activity Boutwell received a lay-off of 3 days.In substance, the respondent's reason for Boutwell's lay-off was that the termsof the contract did not authorize him to solicit grievances during working hoursand that he was therefore improperly away from his work. It appears that nogrievance was filed over Boutwell's lay-off, or if one was filed, the grievance pro-cedure in the contract was not exhausted.The undersigned believes that theabove activity of Boutwell was in accordance with and protected by the termsof the contract, and that under all the circumstances the lay-off constituted aharsh disciplinary measure, especially since it appears that the respondent did notissue any prior warning against such activity.Nevertheless, in view of the factthat the grievance procedure in the contract was not exhausted, it will be recom-mended that this allegation of the complaint be dismissed.The undersigned isof the opinion that to hold or recommend otherwise in this particular case wouldnot effectuate the policies of the Act 8C.The alleged lock-out inMay 1946During the negotiations or at some time prior to the signing of the September1945 contract, the respondent discussed with the Union a "no smoking" rule.Such a rule, however, was not put into effect by the respondent until after the oc-currence of a fire which caused considerable damage to the plant. It appears thatthe fire took place about February 1946, and that the no smoking rule was postedabout the latter part of April ° Shortly after the posting of the rule or on aboutMay 6, 1946, the respondent disciplined employee Winfred Robbins for violationof the rule.1° Immediately upon learning of this, Ben Logan, financial secretaryand treasurer of the Union, instructed James Nevels, chairman of the Union'sgrievance committee, to blow the plant whistle, which was the signal for the7while the point is not material to the issues in the case, in the undersigned's opinionnon-payment of the overtime rate clearly was a breach of the contract.8SeeMatter of Consolidated Aircraft Corporation, 47 N.L. R. B. 694, wherein on p. 706the Board holds as follows :...itwill not effectuate the statutory policy of "encouraging the practice and pro-cedure of collective bargaining" for the Board to assume the role of policing collectivecontracts between employees and labor organizations by attempting to decide whetherdisputes as to the meaning and administration of such contracts constitute unfairlabor practices under the Act.On the contrary, we believe that parties to collectivecontracts would thereby be encouraged to abandon their efforts to dispose of disputesunder the contracts through collective bargaining or through the settlement proceduresmutually agreed upon by them, and to remit the interpretation and administrationof their contracts to the Boardwe therefore do not deem it wise to exercise ourjurisdiction in such a case, where the parties have not exhausted their rights andremedies under the contract as to which the dispute has arisen9After an investigation into the causes of the fire, an insurance agency recommendedto the respondent that promiscuous smoking should not be permitted in the plant.n' There is some testimony in the case by witnesses for the Board to the effect that anumber of employees, including some supervisors, were also smoking at the time that Rob-bins was caughtThe undersigned believes this testimony to be immaterial to the issues,since there is nocontention or evidence that Robbins was discriminatedagainst because ofhis adherenceto the Union. DORSEY TRAILERS, INC.497cessation of work.Thereafter, the employees walked out of the plant in protestover the respondent's disciplinary action against Robbins.The following dayJames P. Harden, an International Representative of the Union, spoke to C. E.Dorsey, Jr., president of the respondent, and advised him that the employeeswere willing to return to work immediately.Dorsey replied in substance thatbecause of the employees' attitude of defiance the respondent would give thema lay-off of 2 weeks. Later that same day the Union's grievance committee andHarden met with Dorsey, at the request of the Union, and a compromise wasreached whereby the employees were to be laid off for the balance of that weekand the second week would be held in abeyance." The Union did not thereafterresort to the grievance or arbitration procedure in the 1945 contract in connec-tion with this general lay-off.The Board contends that the respondent locked out its employees and therebydiscriminated against them within the meaning of Section 8 (3) of the Act. Itis undisputed that the employees were on strike for part of one day and thatthey unconditionally offered to return to work the following morning. It isalso undisputed that the respondent refused to permit the employees to returnto work and that such refusal was dictated by a desire to punish them for theirconcerted activities.The 1945 contract does not contain a no-strike clause.TheBoard contends, in effect, that the Union was forced to compromise and acceptthe lay-off of 4 days as it did not have any other alternative.The undersigneddisagrees with this contention, believing that the Union had ample protectionunder the grievance and arbitration provisions of the contract.Since the Uniondid not see fit to exhaust its remedies under the contract, the undersigned willrecommend, as in the case of Boutwell discussed above, that the complaint bedismissed with respect to this allegation."D. The alleged refusal to bargain; the alleged lock-out inNovember 19461.Chronology of eventsAs noted above, the Union and the respondent entered into a contract, datedSeptember 26, 1946.On November 15, 1946, there was a meeting of the Union'sgrievance committee and representatives of the respondent.The meeting wascalled for the purpose of considering "step four" grievances, and about four orfive of such grievances were involved."One of the grievances, that of employeeDavid Hudson, was brought by the Union as a test case.14Hudson had beenpromoted from the classification of "Metal Workers, Helper" to "Metal Workers,General," but at the time of promotion his rate of pay was raised from 85 centsper hour to only 90 cents per hour. For the latter classification the contractspecifies the rate of $1.00 per hour.The Union contended that Hudson should11 It appears that at this meeting the Union admitted that the employees were in thewrong but argued that a lay-off of 2 weeks was too severe a penalty.12 See footnote8, supra13The fourth step is the final step of the grievance procedure set forth in the 1946 con-tract.Witnesses for the Board testified to the effect that only three grievances were takenup at the meeting and that none of them were settled satisfactorily.Witnesses for therespondent testified that there were five grievances and that apparently they were settled tothe satisfaction of the Union representatives.Although it appears that some of thegrievances were settled in a spirit of compromise,others were not.This is shown by theUnion's request for arbitration on one grievance and the respondent's refusal.14There is uncontradicted testimony to the effect that there were a number of otherscases similarto Hudson's in the plant 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been raised to the $1.00 rate as soon as the promotion had gone into effect.The respondent rejected the Union's position and refused to raise Hudson to the$1.00 rate, contending that an employee when promoted to a new classificationshould be raised 5 cents per hour and should receive additional 5-cent raises atthe end of each 6 weeks until reaching the maximum rate for a particular classi-fication, provided that a "Merit Board" found the employee's work to be satis-factory .15The Union requested and the respondent refused arbitration on thisdispute.At about 2 p. m. on November 19 the Union held a meeting for the night shiftemployees.The meeting was presided over by Nevels and Logan, who reportedthe outcome of the meeting with the respondent on November 15.A strike votewas conducted and the night shift voted to strike.Nevels then sent two membersof the Union to the plant at about 3 p. m. with instructions to inform all employeesto attend a 4 o'clock meeting at the Union Hall, and telephoned Mayo Prescott,superintendent of respondent's plant, and advised him that the night shift, dueto some unfinished business, would not report for work at the regular startingtime of 4 p. m. but would report at 0 p. m.18 Immediately prior to his telephoneconversation with Nevels, Prescott spoke to Young, one of the employees sent tothe plant by Nevels, and was informed by Young that there would be a jointmeeting between the night and day shifts at 4 p. m. Prescott reported his con-versations with Nevels and Young to Dorsey.Dorsey instructed Prescott to callNevels and request him to inform the employees that the night shift would becalled off that night and that the employees should report at the regular timethe following day.Prescott called Nevels, as instructed, at about 3: 35 p. m.and requested him to make the announcement at the meeting.11The joint meeting of the night and day shifts was held commencing about4 p. m. At this meeting another strike vote was taken, with both the nightand day shifts participating.The employees voted not to strike by an approxi-mate vote of 148 against striking to 119 for striking.At the conclusion of themeeting Nevels, in substance, told the night shift employees that they shouldreport for work ; that if work was refused, they should demand 2 hours' pay ;and that if they did not get the 2 hours' pay, they should picket the plant18A number of employees reported to the plant gates at 6 p. m., but apparentlymade no effort to enter the plant. Prescott came out of the plant and told theemployees that there would not be any work that night.One of the employees15The 1945 contract provided for a Merit Board and for the 5-cent increases. Therespondent continued this method of increasing wages after the 1946 contract went intoeffect.In the undersigned's opinion there is nothing in the 1946 contract to justify therespondent's position and such action on the part of the respondent clearly constituteda breach of contract, and it is so found.15As to this conversation, Nevels testified that Prescott replied, "Okeh."Prescottdenied making this statement and testified that he did not make any replyLogan corrobo-rated Nevels' version of the conversation.The undersigned credits Prescott's testimonyin this connection.Nevels was conclusively shown not to be a credible witness in otherrespects and Logan's testimony as to the instant conservation does not sound plausible.17Prescott testified credibly that he had this conveisation with Nevels at about 3: 35p.m.Nevels testified that he did not receive the call until after the Union meeting was overor at about 5 . 30 p. in. The undersigned does not think the question of fact is material,but as related above Nevels has been found not to be a credible witness.isNevels denied making this statement to the employees.However, the testimony ofa number of v itnesses both for the Board and for the respondent conclusively showsthat the statement was made immediately prior to the close of the meeting. Subsequentactions of the night shift employees when they reported to the plant indicate that Nevelsissued such instructions. DORSEY TRAILERS, INC.499asked for 2 hours' reporting pay and Prescott replied to the effect that he wasunable to give an immediate answer on that question. Immediately thereafter,and on the night of November 19, pickets were placed around the plant andthe employees remained on strike until November 26.Harden, InternationalRepresentative of the Union, had a telephone conversation on or about November22 with Dorsey during which he asked Dorsey for a meeting in order to settle thestrike.Dorsey, in effect, told Harden that he was too busy for a meeting andrefused to meet with the Union or its representatives by stating, "I don'tknow" when pressed by Harden to name a date when he would be available fora meeting.18On November 26 the Union withdrew all pickets from the plantand sent the following letter to the respondent :DEAR SIR DORSEY :On behalf of its members The International Union United Automobile,Aircraft and Agricultural Implement Workers of America, affiliated withthe Congress of Industrial Organizations, Local Union 773, hereby offers,unconditionally, to return to work at the Dorsey Trailers, Inc., Elba, Alabama,immediately.Reply requested,By letter dated November 26, the respondent replied to the above letter of theUnion as follows :DEAR SIR :Re : Offer to Return to WorkYour offer dated November 26, 1946 received in which the members ofUAW-CIO Local No. 773 offers, unconditionally, to return to work to DorseyTrailers, Inc. immediately.The Company is unable to put the men back to work and resume operationat this time for the following reasons :(a) Six to seven weeks prior to strike we were operating on restrictiveproduction, as result of many material shortages.A number of the pro-duction lines were continuously down during this period.The only reasonwe were operating during this period was that we anticipated improvementinmaterial supplies and for the purpose of avoiding disturbance of theorganization.(b) Immediately after the strike occurred our plant was picketed andtransportation companies were refused entrance for making deliveries ofmaterials in transit.As the result of this action, immediate wires weresent to our sources of supply to discontinue all deliveries.(c)Not knowing the duration of the strike, we also disposed of certainraw materials for the purpose of reducing inventory.(d)As a result of the coal strike and curtailment of transportationfacilities,we are now in a more unfavorable situation so far as materialsare involved than we were originally.(e) In view of the above circumstances and the facts that we must againbe placed on schedule for shipment of raw materials from our varioussources and the fact that they cannot give us any information now as to"Harden testified credibly to the above conversation.Dorsey did not deny the state-ments attributed to him by Harden.However,his testimony concerning the conversa-tionmight be construed as a denial since he did not testify that Harden requested orthat he refused a meeting although asked to relate the entire conversation.817319-49-vol. 80-33 500DECISIONS OF NATIONALLABOR RELATIONS BOARDwhen shipments can be resumed, we are unable to determine when it willbe possible to open the plant for further operation.Yours very truly,ThereafterWade Reynolds,president of the Union, scheduled a meeting ofthe Union to be held on December 17 at the County Court House. At this meeting110 votes were cast to disband the Union and 11 votes were cast against suchaction.By letter dated December 18, 1946, Reynolds advised the respondentof the action taken at the meeting and requested cancellation of the 1946contract 2°The respondent acknowledged the above letter of Reynolds by letter datedDecember 23, in which it accepted cancellation of the contract and outlined thehistory of its dispute with the Union.On December 30, the respondent sent out cards to certain employees, notify-ing them that the plant would be reopened on January 6, 1947. On December 31,Nevels and Logan went to Prescott in order to file grievances, because they andsome other employees had not been notified to report for work.Prescott informedthem, in substance, that the strike constituted a breach of the contract andthat the respondent was therefore not obligated to bargain with the Union. Theplant thereafter reopened to a partial extent on about January 6, 1947.TheUnion meanwhile persisted in its attempts to file grievances under the terms ofthe contract.Finally, a meeting was held on January 11 between J. C. Flem-ing, attorney for the respondent, and Nevels, Logan, and J. L. Harrison, as rep-resentatives of the Union.The following conversation took place:Mr. FLEMING. On January 4th, last Saturday, you gentlemen, along withMr. Foy Bowdoin, were in here and at that time there was nine grievancesyou had.Mr. NEVELs. Yes, sir.Mr. FLEMING. Let me give you the answer on these. At that time I toldyou, of course, I would have to take it up with management to see if theywould consider the grievances or whether they would discuss them or wantto accept grievances and see what to do about them, I think I told you Icould get to it Thursday of last week and some of you gentlemen suggestedwe wait until this morning.Mr. NEVELS. That's right.Mr. FLEMING. Here is what I have done. I have taken it up with man-agement and they want me to give you or instructed me rather to give youthis kind of reply.That since the strike took place on November 19th andthe plant was picketed and the Company did not have any notice as re-quired by law, that is the thirty days notice, and I believe it is Section 56of the contract that provides for no strike.Mr. NEVELS. I think too if you will read that contract you will find nostrike until the grievance procedure has been exhausted.Mr. FLFMING. That is possibly right, and the Company says the contractwas breached and violated on the 19th and there is no contract in existenceand therefore they would not discuss or accept any grievances becausethere is no contractSo with that, the nine grievances and any other griev-ances that you have would not be considered.20 It appears that at all times mentioned herein, Reynolds was under suspension as anofficer of the UnionThe evidence conclusively shows that Reynolds did not have theauthority to call such a meeting.Itappears that the back-to-workmovement wasinstigated mainly by the civil authorities and merchants in the town of Elba. DORSEY TRAILERS, INC.501Mr. NEVELS.That will apply to all of them.Mr. FLEMING.Of course,if those nine are not recognized the others thatfollow would be in the same category.I thought I ought to say that to yougentlemen and we would not be mulling about going into those other griev-ances and if you gentlemen understood what the company's position wasthen, of course,I know you have your recourse,that is, to file with the Na-tional Labor Relations Board or take such action as you see fit.Mr. LOGAN. That is all the procedure left open.Mr. FLEMING.That's right,and not for me to suggest that you do or don't.Mr. NEVELS. We had some grievances we typed up.Mr. FLEMING.In other words,I think you gentlemen understand me, Iam not mad with anybody.Mr. LOGAN. Would you let me take that down?Mr. FLEMING.That is the reason I was letting the lady take it down.Thiswas my idea in letting her take it down in shorthand,it is something for myfile and if you gentlemen want a copy of it I would be glad for you to haveit because that is the official answer.Mr. NEVELS.Yes, sir; we would like to have it.2.The appropriate unitThe complaint alleges as the appropriate bargaining unit all of the employeesof respondent's plant, Elba, Alabama,excluding plant guards, watchmen, salesand collection personnel,clerical employees,and any supervisory employees withthe rightto hire, promote,discharge, discipline,effect changes in the status ofemployees, or effectively recommend such action. In its answer the respondentdenied the allegation of the complaint,stating its denial is based on "lack ofsufficient knowledge."At the hearing the respondent did not offer any evidencewith respect to the bargaining unit.The unit specified in the 1946 contract isin all essential respects the same as that alleged in the complaint.Under allthe circumstances,the undersigned is convinced and finds that the unit allegedto be appropriate in the complaint constitutes a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.3.Conclusions as to the alleged refusal to bargain and the allegedlock-outIn its answer the respondent admitted that the Union requested recognition onor about November 22, 1946, and at various times thereafter, but denied that itunlawfully failed and refused to recognize the Union on and after said dateIiiits arguments at the hearing and in its brief the respondent contends that it wasnot obligated to bargain with the Union for the reason that the strike com-mencing on November 19 was illegal and constituted a breach of the 1946 contract.The evidence shows that the respondent refused to recognize and bargainwith the Union on and after November 22, 1946.However, the undersignedfinds it unnecessary to pass on the question of whether or not the respondent'srefusal to bargain was in violation of the Act.The Board had the burden ofproving that the Union represented a majority of the employees in the appropriateunit at the times involved. Such proof of majority status is a condition prece-dent to a finding of illegal refusal to bargain. In the undersigned's opinion the 502DECISIONS OF NATIONALLABOR RELATIONS BOARDBoard did not sustain that burden.21The Board's proof in this connection con-sists of (1) the election conducted by the Board on May 11, 1945, which was wonby the Union, (2) the union shop clause in the 1946 collective bargaining contract,and (3) uncontradicted testimony to the effect that as of the time of the strikethere were only some 12 or 15 employees in the appropriate unit who were notmembers of the Union. This undisputed evidence unquestionably discloses thata majority of the employees were members of the Union at the times materialherein.Such membership, however, was compulsory under the union shopclause in the contract and does not reflect the uncoerced selection of a collectivebargaining representative contemplated by Section 9 (a) of the Act.Undersuch circumstances the Board has held that the designations could not serve toauthorize a union to act as the employees' exclusive representative!'Itmay be argued that there is a presumption of continuing majority on andafter November 22, 1946, since the Union had been chosen as collective bargain-ing representative at an election conducted by the Board on May 11, 1945. Sucha presumption could have no application to the instant case, however, because itis valid only for a reasonable time, usually one year, and the Union's certificationwas already 11/2 years old at the time of the alleged refusal to bargain.More-over, there is evidence in the case which tends to rebut any such presumption.At the election on May 11, 1945, there were 199 eligible voters in the appropriateunit.Of this number 178 employees cast ballots ; 128 voted for and 50 votedagainst the Union.The respondent's pay roll for the week ending November23, 1946, lists 347 employees, thus showing an increase of 148 in the appropriateunit since the election.The suspension of Reynolds as president of the Union isthe first indication of dissension and defections in the Union's ranks.This splitfurther becomes apparent from the vote at the meeting of the Union on Novem-ber 19 and from the vote at the back-to-work meeting on December 17. In theundersigned's opinion, the November 19th vote shows a rejection by a majorityof the members present of the dictates of the then leaders of the Union, and theDecember 17th vote, by which 110 employees renounced the Union, merely servesto emphasize the dissensionThe undersigned is convinced that this conditionwas brought about by dissatisfaction over leadership in the Union rather thanby any unfair labor practices on respondent's part.Although a majority ofmembers voted against a strike on November 19, Nevels, in effect, disregardedthe vote and instigated the ensuing strike by his announcement at the end ofthe meeting that the night shift employees should set up picket lines if they wererefused 2 hours' reporting pay.This wilful action on Nevels' part undoubtedlyadded fuel to an already smoldering tire.It has been found above that the respondent breached the 1946 contract by notpaying the wage rates specified therein.However, the Union also breached thecontract in its inception by not adopting a no-strike clause as a by-law at theratification meeting, and the respondent was not at any time informed that theUnion had not complied with this particular provision of the contract.Counselfor the Board urged at the hearing that the respondent's breach of contract wasan unfair labor practice. In view of the Union's prior breach of contract, theundersigned rejects this contention.It will be hereinafter found that an assaulton Harden, the International Representative of the Union, on December 17, 1946,21Although in its answer the respondent denied "for lack of sufficient knowledge" theallegation of majority representation in the complaint, it does not appear, as will benoted above, that the respondent at any time after the Board's certification questionedthe Union's majority in its dealings with the Union22Matter of McGough Bakeries,58 N. L.R. B. 849. DORSEY TRAILERS, INC.503constituted interference, restraint, and coercion.However, from the facts inthe case the undersigned is convinced that the employees were not aware thatthe respondent was in any way connected with the assault and that the unfairlabor practice found in this respect did not cause defections from the Union.Under all the circumstances in the case, therefore, the undersigned is convincedand finds that the evidence fails to establish that the Union, on and after Novem-ber 22, 1946, was the duly designated representative of a majority of the employeesin the appropriate unit.Accordingly, the undersigned finds it unnecessary topass upon the respondent's contention urged in defense of its refusal to bargain.Itwill therefore be recommended that the allegation of the complaint that therespondent violated Section 8(5) of theAct bedismissed.The complaint alleges that the respondent locked out its employees on Novem-ber 19, 1946.At the hearing counsel for the Board admitted that the employeeswere on strike from 4 to 6 p. m. on November 19,'8 but contended that theemployees were locked out by the respondent starting at 6 p.m.The undersignedrejects this contention and finds that the respondent did not discriminatorilylock out its employees in violation of Section 8 (3) of the Act.The respondent,in the undersigned's opinion,had a perfect right to call off the night shift whennotified by the Union that the employees would not report at the usual startingtime, since the Union's action clearly interfered with the efficient management ofthe plant.It is true,as urged by counsel for the Board,that the Union wouldhave had a right to strike against a lock-out, but in the undersigned's opinion theUnion was premature in the action that it took if,in fact, the Union was strikingagainst what it considered to be a lock-out" In view of the respondent's timelyannouncement to the effect that there would not be any work that night and thatthe employees should report the following day, the Union should have waited tosee if the plant opened on the next day before calling a strike. As for therespondent's failure to reopen the plant until January 6, 1947,the undersignedcredits the evidence adduced by the respondent to the effect that economicconditions,caused in part by the strike, necessitated such action?°E. Interference,restraint,and coercionOn the night of December 16, 1946, Fred Harper, Police Chief of Elba, andKimmie Dorsey, assistant superintendent of the respondent's plant, went to thehome of employee W. L. Dewberry.Harper told Dewberry that the employeescould not return to work until Harden, International Representative of the Union,was run out of town, and offered Dewberry$25 if he would place a gun inHarden's car.Dewberry refused the offer, but suggested that Harden might berun out of town if they got somebody to "whip" him.Harper then asked Dew-berry if he knew of anyone who could do the job.When Dewberry replied thathe believed that he could get someone, Harper agreed to pay Dewberry $50 andzaThe respondent contends that the strike, in its entirety, constituted a breach of thecontractThe undersigned rejects this contention insofar as the initial strike from 4to 6 p.inisconcernedThis strike was caused by the unsatisfactory settlement ofthe grievances brought up at the meeting on November 15 In this instance the Unionhad exhausted the grievance procedure in the contractSuch being the case, the Unionunder the tei ms of the contract had the right to strike."The evidence conclusively shows and the undersigned finds that at 6 p. in or shortlythereafter on November 19 the Union struck the plant because the respondent refusedto give immediate consideration to the Union's demand for 2 hours work or 2 hours pay.25As a result of the strike the respondent cancelled certain orders for materials, someof which were scarce at the time.The facts in this connection are summarized in therespondent's letter dated November 26, 1946, set forth above. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him where he could collect it the following morning.Harper also toldDewberry that if he or anyone who assisted him in beating Harden was injured,the hospital bill would be paid, and that they would not be jailed or otherwise getinto trouble.Dorsey did not enter into the conversation at any time. 26On December 17, at about 12: 30 p. m., Dewberry, together with Joe Collinsand David Dlurk,R7 accosted Harden in Elba.Harden was told to leave Elba andwhen he refused, they gave him a severe beating. As stated above, an unautho-rized meeting of the Union was held at the County Courthouse at about 1 p. m.on December 17, at which the employees present voted to renounce the Unionand cancel the contract.The undersigned is convinced and finds that the assault of Harden con-stitutes interference, restraint, and coercion.The evidence clearly shows thatKimmie Dorsey participated in the arrangements for the assault.He was notonly present during the coversation between Harper and Dewberry but failedto voice any objections to Harper's proposition.Under the circumstances, it isthe undersigned's opinion that Dorsey was at least in part responsible for theassault and the respondent in turn was responsible for his actions.Although theassault was an isolated instance of interference, it is clear that such conductinterfered with the employees' rights guaranteed in Section 7 of the Act .28F. The failure to reinstateJim Nevels, Ben Logan and Leavy BoutwellNevels, Logan and Boutwell were officers of the Union.As shown above,they were the leaders in the strike commencing on November 19, 1946. The plantreopened on about January 6, 1947, but the respondent did not recall them to workon that date. As of the date of the hearing the respondent had failed to reinstatethese three employees, although it is undisputed that employees with less senioritywere working for the respondent on and after January 6. Nevels, Logan andBoutwell attempted to get back their positions with the respondent by filinggrievances.As stated above, the respondent rejected the grievances, claimingthat the contract had been breached by the strike and that it therefore was nolonger in existence.The evidence shows that the respondent failed to reinstate these employeesbecause they were the leaders of a strike which the respondent considered illegaland in breach of the contract. The undersigned believes that the strike did con-stitute a breach of the contract, since it obviously was caused by the failure of therespondent to give immediate consideration to a demand for 2 hours work or2 hours pay. Under the provisions of the contract the Union agreed not tostrike until the grievance procedure was exhausted, which the Union did not do inthis case.However, the undersigned believes that the respondent's position isuntenable, since, as found above, the respondent prior to the strike also breachedthe contract by not paying the wage rates specified therein. The respondent alsourges that the Union breached the contract in its inception by not adopting as aby-law a no-strike clause at the ratification meeting.The undersigned believesthat such failure on the Union's part did constitute a breach of contract, since theUnion did not do what it had agreed to do. It is no defense for the Union to20Dewberry testified credibly and without contradiction to the above conversation.Neither Harper nor Dorsey was called as a witness.27 Collins was not an employee at the time mentioned above.However,he was hiredby the respondent at sometime in January 1947.It does not appear that Burk was everemployedby the respondent.28Matter of Arton Studios, Incorporated,74 N. L.R. B. 1158. DORSEY TRAILERS, INC.505claim that by-laws could not be adopted unless approved by the International.Moreover, Harden, International Representative of the Union, was present duringthe negotiations and signed the contract.He knew or should have known theprocedure for adopting by-laws.Nevertheless, the undersigned believes that suchbreach of contract is immaterial to this issue ; and that in view of the respondent'sbreach of contract prior to the strike the respondent by its refusal to reinstatethese employees committed an unfair labor practice 'Accordingly, the under-signed is convinced and finds that the respondent on or about January 6, 1947,failed and refused to reinstate Jim Nevels, Ben Logan and Leavy Boutwell be-cause of their membership in and activities on behalf of the Union and becausethey engaged in concerted activities with other employees for the purposes ofcollective bargaining and other mutual aid and protection.G. The alleged discriminatory discharge of John Henry StephensStephens was employed by the respondent from about October 1945 until hisdischarge on February3, 1947.He joined the Union in February 1946, and was a"trustee" of the Union when fired.He did not participate in the strike in Novem-ber 1946, as he was on vacation at that time. He returned to work on January6,1947.At some time during January he lent his car during the daytime to JamesHarley, a Field Examiner of the Board, who was investigating the charges in theinstant case at the time.At about the latter part of January the respondent posted in the plant generalrules governing the conduct of employees,one of which was the following:Solicitation of membership,pledges, subscriptions and/or the participationin any organizational activity or [sic]any kind on the Company'sworkingpremises and/or on Company time without permission of the superintendent.This rule does not apply on employee's time or during lunch periods.The credible testimony shows that on or about February 3 Stephens on threeseparate occasions solicited employees to pay their union dues.Each solicitationoccurred during working hours and away from Stephens'place of employment.All were witnessed and investigated by supervisory employees.'As a result ofthese investigations,Stephens was discharged on February 3 for violation of theabove rule.The undersigned believes the above rule was not discriminatory,as allegedin the complaint,and that the respondent was justified in discharging Stephensfor infractions of the rule.The evidence does not show that the respondent wasaware that Stephens had lent his automobile to Field Examiner Harley. Evenif it had been proved that the respondent had knowledge of this fact, the under-signed is of the opinion that it would not justify any inference of discrimination.Accordinglythe undersigned finds that the respondent did not discharge Stephensbecause of his membership in or activities on behalf of the Union,but did dis-charge him for cause.29Matter of Scullin Steel Company,65 N. L R.B. 1294.39 Stephens at first denied that he solicited employees during working hours, but latergave testimony to the effect that it was possible that he had talked to some employeesduring working hours, either when he was going to or returning from the water fountainor when they were working nearby. Employees Smith,McKenzie and Stewart testifiedcredibly that Stephens solicited them during working hours.Claude Brooks, a foreman,and Superintendent Prescott testified credibly that they saw Stephens talking to em-ployees during working hours while awayfromhis place of work. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECTOF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act. Ithas been found that the respondent has discriminated in regard to the hire andtenure of employment of Jim Nevels, Ben Logan and Leavy Boutwell by failingand refusing to reinstate them on January 6, 1947.It will therefore be recommended that the respondent offer Jim Nevels, BenLogan and Leavy Boutwell immediate and full reinstatement to their formeror substantially equivalent positions ' without prejudice to their seniority orother rights and privileges, and make them whole for any loss of pay they mayhave suffered by reason of the respondent's discrimination against them bypayment to each of them of a sum of money equal to the amount they normallywould have earned as wages during the period from the date of the discrimina-tion to the date of the offer of reinstatement, less their net earnings 82 during thesaid periods.It has been found that the respondent did not discriminatorily lay off LeavyBoutwell on January 1, 1946, lock out its employees on May 7, 1946, and Novem-ber 19, 1946, and discharge John Henry Stephens, and that the Board did not sus-tain the burden of proving majority in connection with the allegation in thecomplaint charging violation of Section 8 (5) of the Act. It will therefore berecommended that the complaint be dismissed with respect to those allegations.It has also been found that respondent has engaged in certain interference,restraint, and coercion. It will be recommended that the respondent cease anddesist therefrom.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 773, C. I. 0., is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JimNevels, Ben Logan and Leavy Boutwell, thereby discouraging membership inInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 773, C. I 0., the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (3) of theAct."In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former positionwherever possible, but if such position is no longer in existence, then to a substantiallyequivalent position."SeeMatter of The Chase National Bank of the City of New York,San Juan, PuertoRico,Branch,65 N. L. it. B. 827.82Matter of Crossett Lumber Company,8 N. L. R. B. 440. DORSEY TRAILERS, INC.5073.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, Dorsey Trailers, Inc., itsagents, successors and assigns shall:1Cease and desist from:(a)Discouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, Local 773, C. I. 0., bylaying off, discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire and tenure of employment orany term or condition of employment ;(b)In any other manner interfering with, restraining, or coercing its em-plot ees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, Local 773, C. I. 0, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate thepoliciesof the Act :(a)Offer Jim Nevels, Ben Logan and Leavy Bontwell immediate and full re-instatement to their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges;(b)Make whole Jim Novels, Ben Logan and Leavy Boutwell for any loss ofpay they may have suffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to an amount determined inthe manner set forth in the section entitled, "The remedy" above ;(c)Post at its plant at Elba, Alabama, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, after being signed by the respondent's repre-sentative, shall be posted by the respondent immediately upon the receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Fifteenth Region in writing, withinten (10) (lays from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is further recommended that the complaint,insofar as it alleges that therespondent discriminatorily locked out its employees on May 7, 1946, and on 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 19, 1946, laid off Leavy Boutwell on January 1, 1946, and dischargedJohn Henry Stephens, and that the respondent refused to bargain with theUnion on and after November 22, 1946, within the meaning of Section 8 (5)of the Act, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party or counselfor the Board may, within twenty (20) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203.45 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25,D. C., an original and six copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies ofa brief in support of the Intermediate Report. Immediately upon the filingof such statement of exception and/or briefs, the party filing the same shallserve a copy thereof upon each of the otherparties.Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptionsis filed asprovided bythe aforesaidRules and Regulations, the findings, conclusions, recommendationsand recom-mended order herein contained shall, as provided in Section 203.48 ofsaid Rulesand Regulations,be adopted by the Board and becomeits findings,conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.JOHNH. EADIE,Dated September 9, 1947.Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with,, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, LOCAL 773,C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination.Jim NevelsBen LoganLeavy Boutwell DORSEY TRAILERS,INC.509All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.DCRSEY TRAILERS, INC.,Employer.By -----------------------------(Representative)(Title)Dated--------------------NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.